Citation Nr: 0640130	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-41 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left lower leg.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In 2006, the veteran raised the claim of service connection 
for bilateral hearing loss and tinnitus.  These issues are 
referred to the RO for appropriate action.

The issues of service connection for frostbite of the feet 
and residuals of a shell fragment wound of the left lower leg 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in combat in Korea.  

2.  The veteran is in receipt of the Korean Service Medal 
with 2 Bronze Stars.  

3.  There is competent medical evidence that links the 
veteran's diagnosed PTSD to his combat service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this claim, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  Section 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat. Id.

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon the 
veteran's combat service in Korea.  The veteran maintains 
that he was involved in combat during the Korean War and he 
has received the Korean Service Medal with 2 Bronze Stars.  
The Bronze stars raise a strong indication that the veteran 
was involved in combat.  See 38 C.F.R. § 32 CFR Part 578.44 
(2006).  The Board finds that the veteran's assertions 
pertaining to his combat service is consistent with the 
purpose of awarding a Bronze Star.  Therefore, the Board 
finds that his assertion of engaging in combat with the enemy 
to be credible.

As the veteran has been found to have engaged in combat with 
the enemy, his lay statements alone, are sufficient to 
establish a claimed-in-service stressor.  The records show 
that he has been diagnosed as having PTSD in records dated 
from 2003 to 2005.  The records show that these diagnoses 
were based on the veteran engaging in combat with the enemy 
while in Korea.  Given that the veteran has a current 
diagnosis of PTSD which is related to his combat service in 
Korea, the Board finds that the evidence supports the claim 
of service connection for PTSD.  Therefore, service 
connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

There are private medical records dated in February 2003 and 
September 2003, indicating that the veteran may have 
residuals of frostbite of the feet, and residuals of a shell 
fragment wound to the left leg, due to his military service.  
A VA examination of the veteran and corresponding medical 
opinion should be obtained regarding these claims.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

Lastly, the March 2003 Veterans Claims Assistance Act of 2000 
(VCAA) letter concerning the veteran's claim for service 
connection for residuals of a gunshot wound to the left lower 
extremity, and his claim for service connection for frostbite 
of the feet, is inadequate as it does not inform the veteran 
of the information or evidence necessary to substantiate 
these claims.  The veteran should be given an adequate notice 
and duty to assist letter. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing the 
veteran of the information or evidence 
necessary to substantiate his claim for 
service connection for residuals of a 
gunshot wound to the left lower 
extremity, and his claim for service 
connection for frostbite of the feet.  
This letter should include an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
letter should also advise the veteran to 
submit alternative forms of evidence to 
support his claims.

2.  Provide the veteran the appropriate 
VA medical examination of the lower 
extremities.  The examiner should get a 
detailed history from the veteran as to 
his alleged gunshot wound and frostbite 
experiences in service.  The examiner 
should also get a detailed history from 
the veteran of any symptoms related to 
any gunshot wound or frostbite residuals 
since discharge from service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
the veteran has current residuals of an 
in-service gunshot wound of the left 
lower leg, and whether it is at least as 
likely as not the veteran has any current 
disability from residuals of frostbite of 
the feet which was incurred in service.  
The veteran's claims file must be 
provided to the examiner and reviewed 
prior to the examination.  The examiner 
should indicate consideration of the 
February 2003 opinion from the Podiatry 
Associates of Victoria.  The examiner 
should provide reasons and bases for all 
opinions expressed.  

3.  When the above actions have been 
accomplished, readjudicate the issues on 
appeal.  If any benefits sought are not 
granted, provide the veteran and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


